     Case: 1:20-cv-02421 Document #: 20 Filed: 04/23/20 Page 1 of 1 PageID #:2899




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CHRISTIAN DIOR COUTURE, S.A.,
                                                     Case No. 20-cv-02421
               Plaintiff,
v.                                                   Judge Robert W. Gettleman

CHINABRANDMALL.COM, et al.,                          Magistrate Judge Susan E. Cox

               Defendants.


                    PLAINTIFF’S MOTION FOR ELECTRONIC
             SERVICE OF PROCESS PURSUANT TO FED. R. CIV. P. 4(f)(3)

       Plaintiff Christian Dior Couture, S.A. (“Plaintiff” or “Dior”) seeks this Court’s

authorization to effectuate service of process by e-mail and/or electronic publication in an action

arising out of 15 U.S.C. § 1114; Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a); and the

U.S. Copyright Act, 17 U.S.C. § 101, et seq. A Memorandum of Law in Support is filed

concurrently with this Motion.

Dated this 23rd day of April 2020.           Respectfully submitted,


                                             /s/ Justin R. Gaudio_______________
                                             Amy C. Ziegler
                                             Justin R. Gaudio
                                             Allyson M. Martin
                                             Greer, Burns & Crain, Ltd.
                                             300 South Wacker Drive, Suite 2500
                                             Chicago, Illinois 60606
                                             312.360.0080
                                             312.360.9315 (facsimile)
                                             aziegler@gbc.law
                                             jgaudio@gbc.law
                                             amartin@gbc.law

                                             Counsel for Plaintiff Christian Dior Couture, S.A.
